The opinion of the Court was delivered by
Kennedy, J.
From the statement of the facts, which possibly may be imperfect, or not altogether correct (for I confess that I encountered some difficulty in collecting them from the paper book), White was certainly interested in the event of the suit; Lent being a subsequent indorser to White on the note, and having paid 100 dollars on it, it was therefore clear that White was bound to reimburse Lent unless Guest the drawer ¡did it; but if Lent succeeded in having the 100 dollars received by him of Guest applied to the note instead of his claim for the work done, he could have no claim afterwards against White as a prior indorser of the note, because by having the money paid him by Guest appropriated to it, and that appropriation sealed by the verdict of a jury and judgment of a court, which rendered it unalterable, his claim against White was thereby paid and satisfied. Hence, White being called as a witness to prove that the 100 dollars paid by Guest to Lent, ought to be ap*366propriated to the note, and not to the discharge of the plaintiff’s demand in this action, was in effect produced to support a claim of the plaintiff, which, if successful, discharged him at once from all further liability to the plaintiff to pay him the 100 dollars. I therefore think he was not a competent witness.
Judgment reversed, and a .venire de novo awarded.